FILED
                           NOT FOR PUBLICATION                              JUL 21 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT

JIMMY G. MEJIA,                                  No. 06-56449

              Petitioner - Appellant,            D.C. No. CV-05-04096-DOC

  v.
                                                 MEMORANDUM *
LES BLANKS,

              Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                     David O. Carter, District Judge, Presiding

                             Submitted June 29, 2010 **

Before:      ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       California state prisoner Jimmy G. Mejia appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253 1, and we affirm.

       Mejia contends that the Board’s 2002 decision to deny him parole was not

supported by “some evidence” and therefore violated his due process rights. The


       1
       We certify for appeal, on our own motion, the issue of whether the 2002
decision of the California Board of Prison Terms (“the Board”) to deny parole
violated due process.
state court did not unreasonably conclude that some evidence supports the Board’s

decision. See 28 U.S.C. § 2254(d); see also Hayward v. Marshall, 603 F.3d 546,

563 (9th Cir. 2010) (en banc).

      AFFIRMED.




                                        2                                  06-56449